t c summary opinion united_states tax_court n joseph calarco petitioner v commissioner of internal revenue respondent docket no 1530-03s filed date n joseph calarco pro_se kimberly j webb for respondent holmes judge taxation wherein and what taxation henry viii act i sc this case was heard pursuant to the provisions of internal_revenue_code sec_7463 section citations are all to that code this decision is not reviewable by any other court nor should the opinion or its literary references be cited as precedent in future proceedings prologue it is a truth little remarked on by scholars that tax law has been a fount of literature for big_number years the oldest literary work still extant--the epic of gilgamesh--is a long narrative of a friendship begun during a protest against government exactions in more recent times some of our language’s most notable authors have used fiction to delve into tax policy consider shakespeare’s criticism of the supply-side effects of a 16-percent tax_rate swift’s precocious suggestion of a system of voluntary self-assessment and dickens’ trenchant observation on the problems of multijurisdictional taxing coordination the town’s people were poor and many of them were sitting at their doors shredding spare onions and the like for supper while many were at the fountain washing leaves and grasses and any such small david ferry gilgamesh a new rendering in english verse farrar straus and giroux shakespeare henry viii act i sc ii a sixt part of each a trembling contribution why we take from every tree lap bark and part o’ th’ timber and though we leave it with a root thus hack’d the air will drink the sap jonathan swift gulliver’s travels a voyage to laputa etc w w norton co inc new york the highest tax was upon men who are the greatest favourites of the other sex and the assessment according to the number and natures of the favours they have received for which they are allowed to be their own vouchers the women were proposed to be taxed according to their beauty and skill in dressing wherein they had the same privilege with the men to be determined by their own judgment see generally levmore self-assessed valuation systems for tort and other law va l rev yieldings of the earth that could be eaten expressive signs of what made them poor were not wanting the tax for the state the tax for the church the tax for the lord tax local and tax general were to be paid here and to be paid there according to solemn inscription in the little village until the wonder was that there was any village left unswallowed taxation has also sparked creativity in newer literary genres see it’s a privilege on urinetown the musical rca victor musical re excise_tax j kornbluth love and taxes staged monologue re income_tax unpublished manuscript tax collecting jobs have helped finance the careers of such notable revenue agents as chaucer paine and hawthorne and tax records are a famously important source of information for charles dickens a tale of two cities everyman’s library knopf while controller of the customs t here was great variety in what chaucer had to do and he came in contact with a variety of people he must have seen infinite venality witnessed colorful subterfuges heard improbable and ridiculous dodges and lies and excuses donald howard chaucer i act myself in the humble station of an officer of excise though somewhat differently circumstanced to what many of them are and have been a principal promoter of a plan for applying to parliament this session for an increase in salary letter of thomas paine to oliver goldsmith december reprinted in george hindmarch thomas paine the case of the king of england and his officers of excise published by the author in surrey england indeed it is reported that hawthorne once contemplated writing sketches entitled romance of the revenue service and an ethical work in two volumes on the subject of duties though sadly neither project was ever undertaken randall stewart nathaniel hawthorne a biography archon books scholars of both ancient civilizations9 and modern authorsdollar_figure this case follows in that long but little-noted tradition petitioner n joseph calarco is a respected professor of theater at wayne state university in detroit he also writes plays on his tax_return he deducted his playwriting expenses as a schedule c business loss respondent disallowed both the loss and several itemized_deductions that petitioner took on his schedule a these disallowances created a deficiency of dollar_figure to which respondent added an accuracy- related penalty of dollar_figure petitioner following the lead of henry viii’s first queen katherine filed a timely petition in this court act i background petitioner has at least four times filed petitions contesting respondent’s disallowance of deductions that he claimed the issues before the court for those years were mostly whether specific deductions were allowable in this case see eg tonia sharlach provincial taxation and the ur iii state see a l rowse william shakespeare a biography use of obscure records to trace author’s movements vitale v commissioner tcmemo_1999_131 use of obscene records to trace author’s movements these exactions whereof my sovereign would have note they are most pestilent to the bearing and to bear’ em the back is sacrifice to the load henry viii i ii respondent tries to sweep the stage of all his deductions by denying that petitioner’s playwriting is a trade_or_business the parties were unable to negotiate a very extensive stipulation and petitioner arrived at trial with an abundance of documentation for his expenditures this threatened to force the court into an item-by-item examinationdollar_figure to make review more efficient the parties were ordered to file a supplemental stipulation even with an extension it became clear that the parties would be unable to agree so petitioner was ordered to file a supplemental statement of facts organizing and explaining his claimed expenses by category respondent was then ordered to file comments we must address three issues was petitioner’s playwriting an activity entered into for profit if it was did petitioner meet his burden in substantiating each expense and its relationship to his playwriting activities as required under the code does petitioner owe an accuracy-related_penalty such work has been known to spark a change in careers see i wanna be a producer on the producers sony classical describing relative attraction of theater life to dealing with accounting details act ii discussion a did petitioner carry on his playwriting with a profit_motive respondent noted in his pretrial memorandum that petitioner is aggressive in claiming deductions year sch c receipts sch c expenses dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure petitioner argues that this is nothing more than a consequence of the long time it takes many artists to realize a return on their investment of time and money he contends that he has consistently intended to profit from his playwriting at trial he offered evidence of various rewards he has already received including cash bonuses an increase in salary travel opportunities and professional recognition he maintains that he expects to achieve even more dramatic success and he was sincerely buoyed in his hopes by many now-famous artists who achieved renown posthumouslydollar_figure respondent noting that the deductions seem to offset most petitioner also suggested that the deductions at issue were unreimbursed employee_expenses but he did not fully develop this argument at trial those expenses we identify as deductible we allow as playwriting expenses of petitioner’s other income argues that petitioner’s claim of a profit_motive for his playwriting is pretextualdollar_figure sec_183 disallows deductions for an activity_not_engaged_in_for_profit except to the extent it produces income regulations exist that list a number of factors for us to consider in deciding whether a taxpayer was seeking to make a profit sec_1_183-2 income_tax regs these factors are not exclusive and we do not decide the issue on the basis of a single factor or a mathematical preponderance of factors 184_f3d_536 6th cir revg on other grounds 62_f3d_356 11th cir affg in part and revg in part tcmemo_1997_401 78_tc_642 affd without opinion 702_f2d_1205 d c cir this court has previously recognized that artists must be judged with an eye to posterity in 68_tc_696 we allowed deductions claimed by a sculptor a celebrated monologist has related that his own tax trouble prompted a former irs commissioner to suggest a more colloquial characterization y ou know what a pisher is a pisher is a guy who feels entitled to all of the benefits of civilization but feels no obligation to pay his fair share kornbluth supra quoting s cohen see generally kozinski and volokh lawsuit schmawsuit yale l j describing use of yiddish to add spice to legal opinions noting prevalence of chutzpah in much litigation and see specifically id pincite n suggesting schnorrer as more appropriate characterization who had not yet achieved profitability but nevertheless maintained a studio and gallery and participated in shows we recognized then that economic success in the world of fine art frequently takes longer to achieve than success in other fields the same is true of literature id pincite in vitale v commissioner tcmemo_1999_131 affd 217_f3d_843 4th cir we allowed the taxpayer to deduct many of his expenses of researching a book despite the fact that he had not yet achieved profitability as an author petitioner’s activity is reminiscent of vitale’s--he has likewise engaged in extensive research generated large losses and claimed his intent was ultimately to achieve a profit with this special lens in place we look at each of the factors listed in the relevant regulation the first is whether the activity was run in a businesslike way sec_1_183-2 income_tax regs in churchman we listed six reasons for finding that her activity was she designed an art gallery and maintained it for a year she kept a mailing list to announce her shows she traveled to out-of-town locations to show her art she had published a book in the face of poor sales she tried to change her material to meet public demand and she had kept records of her sales and expenses albeit not complete books_and_records professor calarco has shown similar indications of business- like activity the marketing of art--because it may take the form of gallery shows and sales--is more readily visible than the marketing of drama or musical theater nevertheless a parallel exists between the marketing of sculpture in churchman and petitioner’s strenuous efforts to get his various plays produced for example the petitioner had a play read in lincoln center as early as in 1997--the year at issue--he was almost completely unsuccessful in marketing his work but in a real- life peripeteia his long-developing play beethoven is won first-prize from among hundreds of entries in a national new play competition sponsored by humboldt state university this won the play a production at the university and entitled petitioner to a two-week residency including travel and a dollar_figure royalty he also received various administrative benefits from wayne state including a sabbatical that both recognized and furthered his playwriting he traveled to get his play before audiences both in full performance and for readings he also worked at adapting beethoven is into a screenplay as well as creating a stage version suited to smaller theaters he kept records of many of his various expenses such as travel logs and receiptsdollar_figure thus we find that petitioner did in fact carry we look to those successes and activities from later years as part of the examination of all facts and circumstances required by sec_1_183-2 income_tax regs cf regan v commissioner t c memo on his playwriting in a businesslike manner the second factor that the regulation lists is the expertise of the taxpayer or his advisers sec_1_183-2 income_tax regs we cannot imagine an individual better qualified for the playwriting trade than petitioner he has a ph d in drama and has published numerous pieces on dramatic criticism and theory as well as his own poetry his educational and professional background meet and perhaps exceed the level of taxpayer expertise we found in churchman though we also note that academic employment is no prerequisite for expertise in writing as the achievements of insurance executives nurses and shut-ins19 attest the third factor is the time and effort expended by the taxpayer in carrying on the activity sec_1_183-2 income_tax regs the sheer extent of petitioner’s documentation supports the proposition that he approached his playwriting in a businesslike manner furthermore petitioner has been dana gioia can poetry matter the atlantic date decrying migration of american literary culture to the university see harold bloom wallace stevens a comprehensive study guide see frances winwar american giant walt whitman and his times richard b sewall the life of emily dickinson harvard university press paperback edition professionally involved with dramatic production for almost years and his interest in the activity can hardly be said to be passing or casual the fourth factor the expectation that assets used in the activity will appreciate in value sec_1_183-2 income_tax regs is not relevant here the fifth factor the success of the taxpayer in carrying on other similar or dissimilar activities sec_1_183-2 income_tax regs seems largely neutral while petitioner has had a long and successful academic career in drama and has gained recognition from several well-known theaters and universities he has not managed a truly profitable business activity the sixth factor petitioner’s history of income or loss from the activity sec_1_183-2 income_tax regs would appear to bear heavily against petitioner since he apparently has never had a net gain from his playwriting as noted in churchman however this is not decisive such a history of losses is less persuasive in the art field than it might be in other fields because the archetypal ‘struggling artist’ must first achieve public acclaim before her serious work will command a price sufficient to provide her with a profit churchman t c pincite further under sec_1 a income_tax regs an activity may be found to be engaged in for profit if there exists a small chance of making a large profit the example given in the regulations is of a wildcat oil well courts have found this legitimate profit_motive to exist in a variety of cultural contexts see eg dwyer v commissioner tcmemo_1991_123 sponsorship expenses of nascar racing were reasonable given potential prize money plunkett v commissioner tcmemo_1984_170 same for truck-pulling competitions however the code like postmodern literary theory does not privilege any boundary between high and popular culture--that petitioner entertained similar expectations of ultimately achieving a large profit with his work is enough the seventh factor the amount of occasional profits earned through the activity sec_1_183-2 income_tax regs weighs heavily in favor of petitioner’s having a profit_motive in years after he won both a fully paid sabbatical and an additional dollar_figure research grant to reward and aid his playwriting see grommers v commissioner tcmemo_1992_343 subsequent years relevant to sec_183 analysis while this is not income from an activity in the usual sense of sales revenue it certainly is an economic benefit that petitioner received from his playwriting the eighth factor is the financial status of the taxpayer sec_1_183-2 income_tax regs the regulations provide that an absence of substantial income to the taxpayer from other sources may indicate a profit_motive while the presence of other substantial income may indicate a lack of profit_motive this is particularly true if the activity has personal or recreational elements this factor does weigh against petitioner as his primary income is from his teaching position and allowing his playwriting deductions would largely offset his teaching wages the ninth factor is whether there are elements of personal pleasure or recreation present in the activity sec_1 b income_tax regs clearly playwriting is something petitioner enjoys nevertheless pleasure is not irreconcilable with a profit_motive schwartz v commissioner tcmemo_2003_ considering these factors together we find that petitioner has carried on his playwriting with the objective of making a profit both the documentary and testimonial evidence show petitioner’s goal was not merely posthumous renown but profit in the here-and-now sec_183 does not therefore limit his deductions professor calarco is a playwright not a pisher see kozinski volokh supra yale l j pincite n b has petitioner substantiated his expenses all taxpayers even playwrights are allowed to deduct the ordinary trade_or_business_expenses they incur during the year sec_162 but this often leads to temptation our predecessor the board_of_tax_appeals recognized more than years ago that without firm limits taxpayers would seek to deduct the fee to the doctor but for whose healing service the earner of the family income could not leave his sickbed the cost of the laborer's raiment for how can the world proceed about its business unclothed the very home which gives us shelter and rest and the food which provides energy might all by an extension of the same proposition be construed as necessary to the operation of business and to the creation of income citations omitted smith v commissioner b t a citation omitted affd 113_f2d_114 2d cir in extreme cases this can even lead to a kind of deduction fever itemizing what's that satan well you see josh now that you're not just a salaried copy editor but also a freelance television critic you can file a schedule c and deduct your legitimate business_expenses so i went home waded as usual through the pot smoke of my roommates shut the door and looked around my room what was a legitimate business_expense okay i’m a television critic so the television yes because i need something to criticize okay so the television and then--yeah the vcr because i can’t watch every episode of t j hooker and of course the videotapes and the replacement labels for the tapes which i get from radio shack oh --and the tv guide which guides me to the television and the books of television criticism i've bought and actually the books i've bought that aren’t television criticism they've still informed my criticism of the television oh --and the chair i sit in of course very important what your posture is when you criticize a television and the food i eat-- which literally makes up the cells that form the critic of the television kornbluth supra petitioner has fallen victim--at least at times--to this fever claiming many quotidian activities such as reading newspapers and renting movies to be business-related he is at some level of abstraction no doubt correct but we must administer the tax laws as they are having decided that petitioner intended to profit from his playwriting we must sift through the specific deductions that he claims so as to determine their allowability petitioner’s schedule c deductions fall into fifteen categories named as follows on the return mileage automobile depreciation interest legal and professional services supplies travel books recordings and video business cellular internet software tickets to various performances viewing the business portion of phone expense percent miscellaneous from cash atm periodicals and unfortunately the categories in petitioner’s posttrial submission do not match the categories on the return we discuss the categories as they appear on the return copy servicesdollar_figure sec_6001 and its regulations require taxpayers to maintain records sufficient to permit verification of income and expenses see sec_1_6001-1 income_tax regs the burden is on petitioner to demonstrate his right to the deductions sec_7491 rule a 56_f2d_67 4th cir but the irs will generally accept certain proofs of expenditures as adequate substantiation see revproc_92_71 1992_2_cb_437 petitioner must in all cases provide evidence to establish a sufficient connection between the deduction and his trade_or_business gorman v commissioner tcmemo_1986_ this substantiation may vary by circumstance 290_us_111 certain deductions moreover require enhanced substantiation under sec_274 and sec_280fdollar_figure these include travel food and entertainment_expenses and any expense sec_21 in a number of these categories respondent initially allowed the deductions provided that the sec_183 issue was resolved in petitioner’s favor in the notice_of_deficiency generally respondent bears the burden_of_proof when introducing a new issue rule a 96_tc_226 respondent has not shown any specific reason for a departure from his original position so in those categories where respondent has already allowed deductions in excess of the documented amounts we will grant petitioner the benefit of the original allowance see master of the house on les miserables original broadway cast geffen records suggesting benefits of enhanced substantiation requirements for certain innkeepers relating to certain forms of listed_property for these items taxpayers must show that an expense was directly related to business activity and must provide the business_purpose amount and time and place of the expenditure sec_1_274-5t temporary income_tax regs fed reg date we consider petitioner’s claimed deductions in this context mileage sec_280f makes a personal automobile listed_property and thus subject_to enhanced substantiation requirements sec_1_274-5t temporary income_tax regs fed reg date describes those requirements and provides that w ritten evidence has considerably more probative value than oral evidence alone in addition the probative value of written evidence is greater the closer in time it relates to the expenditure or use sec_1 5t c sec_1_274-5t temporary income_tax regs fed reg date specifically identifies a record of the business use of listed_property such as a computer or automobile prepared in a computer memory device with the aid of a logging program as an adequate written record petitioner has provided just such a record sec_1_274-5t temporary income_tax regs lists the information a taxpayer’s records must contain to substantiate travel away from home these are the amount of the expenditure the date of each departure and return and number of days spent away destination and the business_purpose of the travel petitioner’s log contains all of this data always in the form of the amount the date of the travel the destination either the university of michigan library in ann arbor the detroit public library or the purdy library at wayne state23 and the purpose always recorded as research beethoven this travel log however raises significant issues of credibility it records that from january to date petitioner spent every tuesday and thursday with the exception of date conducting research at either the purdy library or the detroit free library this seems to correlate with petitioner’s testimony regarding his teaching schedule during the spring semester at wayne state university the uniformity of schedule however strongly suggests that petitioner merely ascribed mileage deductions to his nonteaching days without regard to actual events that petitioner claimed a mileage deduction for july 4th and memorial day days when many libraries are closed and most people do not work also suggests this further petitioner testified at trial that there were two it is not clear from the record whether these libraries are temporary work locations for purposes of exempting this travel from commuting expense treatment see 101_tc_537 daiz v commissioner tcmemo_2002_192 revrul_90_23 1990_1_cb_28 revrul_94_47 c b since we have in any event decided to disallow the mileage expenses we need not reach this issue rehearsal periods during the year when his responsibilities encompassed periods of seven-day weeks of hours a day yet an examination of his travel log indicates no break in his research activities of longer than three days with one exception during the first week in december we thus find that petitioner’s log is inadequate substantiation because it is not credible we have no doubt that petitioner engaged in extensive research for his play and that he did travel significant distances to conduct that research but we are unable to allow deductions for that mileage based on the evidence he submitted in many instances when confronted with deficient evidence courts may resort to the rule_of 39_f2d_540 2d cir the cohan_rule and estimate the proper deduction amount this rule is not available however when dealing with listed_property under sec_274 50_tc_823 affd 412_f2d_201 2d cir thus we disallow petitioner’s claimed mileage deductions in full although best known to tax lawyers for his rule george m cohan was also a playwright actor and songwriter who wrote such stage classics as the man who owned broadway his life outside tax litigation was the source material for the classic jimmy cagney film yankee doodle dandy warner bros we also note that this year marks the centennial of cohan’s breakout role in little johnny jones featuring yankee doodle boy i’m a yankee doodle dandy and give my regards to broadway automobile depreciation having decided that petitioner failed to substantiate his mileage we are compelled to disallow petitioner’s claimed depreciation deduction as well--to claim any deduction related to use of his personal automobile petitioner must meet the enhanced substantiation requirements whalley v commissioner tcmemo_1996_533 interest petitioner claimed dollar_figure in interest_expenses to the extent that this amount reflects otherwise deductible mortgage interest respondent allowed its deduction in the notice_of_deficiency and we sustain that allowance petitioner also submitted documentation of dollar_figure in interest_expenses from his various credit cards in exhibit p petitioner showed that the proper percentage of credit card interest allocable to his schedule c expenses i sec_78 percent we believe this amount is overly generous to petitioner especially in light of the excess claims we find he made in the supply category see infra still petitioner has shown that he paid substantial interest charges on many consumer credit cards for expenses properly attributable to his schedule c activities under the cohan_rule when presented with some factual basis upon which to rely we are allowed to estimate the amount of interest deductions properly allowable schroeder v commissioner tcmemo_1996_336 we estimate that percent of the claimed dollar_figure or dollar_figure is properly deductible by petitioner legal and professional services in the notice_of_deficiency respondent allowed dollar_figure in professional expenses petitioner submitted documentation of dollar_figure in legal expenses we find that amount to be deductible the remainder of the claimed dollar_figure of legal and professional expenses deduction is unsupported by any evidence and so we deny it supplies on his schedule c petitioner claimed a deduction for dollar_figure in supplies respondent in the notice_of_deficiency allowed dollar_figure petitioner’s posttrial submission details only dollar_figure for supplies this number must be reduced by the expenses that represent copying which we discuss separately that were originally included in supplies further the number must also be reduced by petitioner’s cable and internet expenses for which petitioner has offered no credible business_purpose let alone documentation of business use these reductions bring the documented amounts well below the original amount allowed in the notice_of_deficiency and we sustain the finding in the notice that only dollar_figure is allowable travel petitioner claimed a deduction of dollar_figure for his travel_expenses to the stratford drama festival and to ann arbor to conduct research we find that he has satisfied the requirements of sec_274 and sec_280f for deducting his drama festival expenses by documenting the date cost and purpose of his visit but as we noted above we do not credit petitioner’s travel log and so it does not support his position that he spent dollar_figure in ann arbor on business purposes on date as such we disallow that deduction the log does indicate and we find to be believable an expense for dollar_figure at the courtyard marriott in ann arbor on date we allow that deduction his estimates of cash expenditures at fast-food outlets and other establishments do not meet the requirements of sec_274 and are thus disallowed books recordings videos petitioner claimed deductions for books recordings and video in the amount of dollar_figure his posttrial submission details dollar_figure of expenses in this category a number of these items however must be fully disallowed or considered in a different category these include expenses for software video and newspaper subscriptions the removal of these items results in dollar_figure for this category the category’s other expenses are more ambiguous some are no doubt legitimate and respondent has not identified any specific legal theory for their disallowance but allowing all the deductions would be ignoring some obvious questions raised by a great number of nonspecific items such as large drug store receipts under the cohan_rule we may estimate the proper amount of allowable deductions based on the evidence and our view as to the credibility of the witnesses feingold v commissioner tcmemo_1956_214 we find that petitioner is entitled to deduct percent of the dollar_figure in this category that has not otherwise been specifically addressed business cellular under sec_280f cellular phones are listed_property and thus subject_to the heightened substantiation requirements of sec_274 which petitioner has failed to meet this category of deductions is entirely disallowed internet petitioner has offered no evidence of his business use of the internet we infer from his electronic banking records that he used the internet to track his business and personal expenses this court has previously characterized internet expenses as utility expenses verma v commissioner tcmemo_2001_132 under the cohan_rule we may estimate the business portion of utility expenses see pistoresi v commissioner tcmemo_1999_39 we estimate that percent of his internet expenses were business-related software there are dollar_figure in software expenses listed in petitioner’s posttrial submission of this amount dollar_figure appears to have been for multimedia programming and we are satisfied that a connection exists between that programming and petitioner’s playwriting an additional dollar_figure appears to be for software related to business management these deductions are allowed it is unclear what the rest are for we disallow a deduction for them performances viewing petitioner has submitted evidence of approximately one hundred expenditures in this category constituting his theater video rental and other sundry expenses for the year several reasons exist as to why we must disallow these deductions one is petitioner’s having undermined his own credibility in this area at trial in response to a direct question petitioner testified that every time he listens to a cd or watches a movie he is engaged in playwriting and not recreation this suggests a less than candid assessment of his business_expenses even assuming that petitioner were believable on this point these deductions would still be precluded under sec_1 c i income_tax regs which provides that the taxpayer must have more than a general expectation of deriving income for an entertainment expense to be deductible had petitioner testified as to a particular difficulty with the plot or characters or language of his play that he sought to fix by watching a specifically selected play by someone else that specific expectation would perhaps justify a deduction merely broadening one’s horizons is not enough the credibility and documentation issues however are merely elements of the ultimate determinative factor--petitioner has not met his burden under sec_274 and sec_280f for substantiating entertainment_expenses telephone sec_262 provides that the first phone line into a taxpayer’s home is not deductible petitioner thus is unable to deduct expenses relating to his phone line absent a showing that there was some service or feature of the line dedicated to his business activities a showing he did not make cf popov v commissioner tcmemo_1998_374 revd on other grounds 246_f3d_1190 9th cir miscellaneous cash we are not required to accept self-serving testimony from petitioner regarding his estimates of cash spent on his activities even were we to accept his assertion of how much cash he spent we still would not be convinced that those amounts went to business as opposed to personal expenses thus we disallow the deduction of these amounts periodicals on petitioner’s schedule c he claimed a deduction for dollar_figure in periodical expenses this entire amount is documented in his posttrial submission the documentation however shows that dollar_figure of this total was spent on subscriptions to major newspapers the cost of a daily newspaper of general circulation is inherently a nondeductible personal_expenditure wheeler v commissioner tcmemo_1984_425 quoting 31_tc_1249 so we disallow these amounts we also disallowed the dollar_figure for subscriptions to pc world pc magazine and byte petitioner has not demonstrated to our satisfaction that his purchase of these magazines had a business_purpose thus the only deductions that we allow in this category are the dollar_figure he spent to subscribe to poetry and gramophone copy services as indicated in the notice_of_deficiency respondent originally allowed petitioner’s deduction in the amount of dollar_figure for copy services while petitioner has submitted documentation of copy expenses of only dollar_figure it is quite reasonable for a document intensive activity such as writing and research to incur significant copy expenses and we see no reason to depart from respondent’s original allowance c is petitioner subject_to penalties under sec_6662 i said ‘interest and penalties isn’t that kind of overkill i mean hey--i get it ’ kornbluth supra the assertion that petitioner submitted this number warrants clarification there is an amount of dollar_figure entered on the bottom line of a page in his submission with the words copy services handwritten at the top when combined with a dollar_figure item in the supplies category that is listed as photocopies a total of dollar_figure results respondent has asked for the imposition of penalties pursuant to sec_6662 to the extent that petitioner’s case fails it does so largely because petitioner’s records bear internal inconsistencies which make it difficult to rule in his favor this is primarily a factual determination and does not indicate that petitioner has taken an unreasonable position furthermore petitioner did enter significant amounts of documentation into evidence we take this factual documentation into account in weighing whether a taxpayer should be subject_to sec_6662 penalties kluener v commissioner 154_f3d_630 6th cir additionally sec_1_6662-3 income_tax regs specifically provides for an exception from penalties in case of taxpayer reliance on any one of a number of irs-issued materials including the information materials to which petitioner frequently cited nevertheless we uphold part of the accuracy-related_penalty sec_6664 the penalty is properly applied to those portions of the deficiency relating to the disallowed deductions from category books recordings video category performances viewing and category miscellaneous cash despite petitioner’s good_faith efforts in other areas it is not credible to assert that he did not realize the significant elements of personal benefit and documentation issues inherent in these disallowed amounts epilogue dramatists used to finish with some rhymes mostly iambs with a pinch of dactyly but in these more prosaic times works usually end more matter-of-factily in our court though the oldest ways seem somehow to survive-- a decision will be entered under rule
